Citation Nr: 1705863	
Decision Date: 02/27/17    Archive Date: 03/03/17

DOCKET NO.  09-23 436A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for pneumonia.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for right hand scars.

3.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for fracture of the big toe.

4.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for residuals of a right ankle injury.

5.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for tinea versicolor.

6.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for systolic murmur.

7.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for melanosis of the lips and soft palate.

8.  Entitlement to service connection for bilateral hearing loss.

9.  Entitlement to service connection for tinnitus.

REPRESENTATION

Appellant represent by: Daniel G. Krasnegor, attorney

ATTORNEY FOR THE BOARD

M. Katz, Counsel
INTRODUCTION
The Veteran served on active duty from November 1965 to November 1967. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in San Juan, the Commonwealth of Puerto Rico (RO).  

In October 2016, the Board remanded the issue of entitlement to service connection for hypertension for additional development.  Review of the claims file reflects that the development requested in the October 2016 Remand has not yet been completed, and a supplemental statement of the case has not been issued by the RO.  Accordingly, the issue of entitlement to service connection for hypertension is not yet ripe for appellate consideration, and adjudication is deferred pending the RO's completion of the October 2016 remand directives.

In a March 2015 rating decision, the RO granted an increased rating of 40 percent for peripheral neuropathy of the left upper extremity, effective November 25, 2014; granted an increased rating of 20 percent for peripheral neuropathy of the right upper extremity, effective November 25, 2014; established basic eligibility to Dependents' Educational Assistance from November 25, 2014; granted an increased evaluation of 40 percent for peripheral neuropathy of the left lower extremity from April 3, 2014; granted an increased evaluation of 40 percent for peripheral neuropathy of the right lower extremity from April 3, 2014; and denied entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  In December 2015, the Veteran submitted a private medical opinion from T.R.C., M.D., who opined that the Veteran is precluded from obtaining and maintaining substantially gainful employment due to his service-connected disabilities.  As this evidence was received within one year of the March 2015 rating decision, the March 2015 rating decision is not final as to the issue of entitlement to a TDIU, and the RO must readjudicate the claim with consideration of this new evidence.  Accordingly, the claim for entitlement to a TDIU is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  In an August 2010 rating decision, the RO denied the Veteran's claims to reopen the issues of entitlement to service connection for pneumonia, right hand scars, fracture of the big toe, residuals of a right ankle injury, tinea versicolor, systolic murmur, and melanosis of the lips and soft palate, as well as claims for entitlement to service connection for bilateral hearing loss and tinnitus.

2.  In August 2010, the Veteran submitted a timely notice of disagreement to the August 2010 rating decision.

3.  In November 2011, the Board remanded these claims to the RO for the issuance of a statement of the case (SOC).

4.  In June 2016, the RO issued a SOC addressing these issues to the Veteran.

5.  As of this date, no substantive appeal has been received.


CONCLUSION OF LAW

The criteria for timely filing a substantive appeal to the August 2010 rating decision, which denied reopening the claims for entitlement to service connection for pneumonia, right hand scars, fracture of the big toe, residuals of a right ankle injury, tinea versicolor, systolic murmur, and melanosis of the lips and soft palate, and denied service connection for bilateral hearing loss and tinnitus have not been met; the request for appellate review of these issues on appeal is dismissed for lack of jurisdiction.  38 U.S.C.A. §§ 7105, 7108 (West 2014); 38 C.F.R. §§ 20.202, 20.302(b) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate the claim, including apprising him of his and VA's respective responsibilities in obtaining this supporting evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA to assist a claimant in obtaining this evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Timeliness and adequacy of the substantive appeal are jurisdictional matters and are governed by interpretation of law.  In this instance, the claims are being dismissed by operation of law and regulation.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004).  VA is not required to provide notice of the information and evidence necessary to substantiate a claim where the undisputed facts render the claimant ineligible for the claimed benefit.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Wensch v. Principi, 15 Vet. App. 362 (2001); see also 38 U.S.C.A. § 5103A(a)(2). 

It is well established that in order for the Board to have jurisdiction to review the denial of a claim, a timely substantive appeal must be received.  After a rating decision has been promulgated, a written notice of disagreement must be received within one year of notification of the RO's denial of the claim to initiate an appeal.  The RO subsequently issues a statement of the case on the matter appealed.  The appeal must be perfected by the filing of a properly completed VA Form 9, "Appeal to the Board of Veterans Appeals," or correspondence containing the necessary information.  A timely substantive appeal must be received within 60 days of the date of the statement of the case, or within the remainder of the one-year period of the date notification of the RO decision being appealed, whichever is later.  The substantive appeal should set out specific arguments relating to errors of fact or law made by the agency of original jurisdiction in reaching the determination, or determinations being appealed.  The date of mailing of the statement of the case will be presumed to be the same as the date of the statement of the case.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2016). 

The Board has the authority to determine whether it has jurisdiction to review a case and may dismiss any case over which it does not have jurisdiction.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.101(d) (2016).  The agency of original jurisdiction may close the case for failure to respond after receipt of the statement of the case (see 38 C.F.R. § 19.32 (2016)), but a determination as to timeliness or adequacy of any response for purposes of appeal is within the province of the Board.  38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.101(d). 

In this case, the RO issued a rating decision in August 2010, which denied reopening the issues of entitlement to service connection for pneumonia, right hand scars, fracture of the big toe, residuals of a right ankle injury, tinea versicolor, systolic murmur, and melanosis of the lips and soft palate, and denied service connection for bilateral hearing loss and tinnitus.  The Veteran submitted a timely notice of disagreement to this rating decision in August 2010.  In November 2011, the Board remanded these issues to the RO for the issuance of a statement of the case.  In compliance with the Board's November 2011 remand directives, the RO issued a statement of the case in June 2016.  As of this date, no substantive appeal has been received from the Veteran.

Upon review of the record, to include the Veteran's VBMS and Virtual e-folders, there is no document or writing of record that was received within the relevant time frame that constitutes a valid and timely filed substantive appeal to the August 2010 rating decision and notification, or to the June 2016 SOC.  Therefore, the evidence shows that the Veteran did not perfect a timely appeal and the appeal must be dismissed based on lack of jurisdiction. 


ORDER

The appeal as to the issues of entitlement to service connection for bilateral hearing loss and tinnitus and to reopen the issues of entitlement to service connection for pneumonia, right hand scars, fracture of the big toe, residuals of a right ankle injury, tinea versicolor, systolic murmur, and melanosis of the lips and soft palate is dismissed for lack of jurisdiction.



____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


